IN THE SUPREME COURT OF PENNSYLVANIA
                                EASTERN DISTRICT


 ALFRED MCKINNON,                                   : No. 12 EM 2020
                                                    :
                       Petitioner                   :
                                                    :
                                                    :
                v.                                  :
                                                    :
                                                    :
 COURT OF COMMON PLEAS OF                           :
 PHILADELPHIA COUNTY,                               :
                                                    :
                       Respondent                   :


                                            ORDER



PER CURIAM

       AND NOW, this 29th day of April, 2020, the Application for Leave to File Original

Process is GRANTED, and the Application for an Immediate Hearing is DENIED. The

Petition for Writ of Mandamus and/or Extraordinary Relief is GRANTED, to the extent it

seeks mandamus relief.

       The Court of Common Pleas of Philadelphia County is DIRECTED to adjudicate

Petitioner’s pending filing within 90 days of either this order or the expiration of the judicial

emergency in the First Judicial District, see 531 Judicial Administration Docket, whichever

occurs last.

       The Prothonotary is DIRECTED to serve this order on the President Judge of the

Court of Common Pleas of Philadelphia County.